Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1-7, 9-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7
Regarding claim 1, the prior art of record, Luo (translation of CN101894301, provided in the 6/16/20 IDS) discloses a method for providing the visualized oil port process flow management system. The system is provided with a system management module and a user management module. The system management module has the function of realizing authority control through a user/role/authority three-level control strategy. The user management module has the functions of managing the operations such as addition, modification, deletion and the like of users and maintaining a user database. The system is divided into three pages, namely a finished oil process flow page, a crude oil process flow page and a chemical process flow page according to the type of an oil port conveying medium (Luo, see Fig. 1 and its corresponding paragraphs). The prior art of record, Yang et al. (translation of CN109190326, provided in the 6/16/20 IDS) discloses generating process flow chart by: obtaining process structure tree, wherein include the connection relationship in technique between each equipment and each equipment in process structure tree, according to process structure tree, distributing position of each equipment on interface in technique is determined; according to equipment each in technique on interface distributing position and process structure tree in include each equipment between connection relationship, on interface generate technique process flow chart (Yang, see Fig. 1, Fig. 2 and their corresponding paragraphs). The prior art of record, Sengupta et al. (US6442512) discloses a method for operating a software plant process modeling system creates a process flowsheet model. The software system creates at least a first unit model as part of the process flowsheet model. The software system displays at least one equation in the first unit model. The software system permits a user to display at least one equation in the first unit model. The software system further permits the user to modify the first unit model. The software system generates an open-equation model to solve the process flowsheet (Sengupta, see Fig. 1, Fig. 8 and their corresponding paragraphs).
However, regarding claim 1, the combination of prior arts does not describe:
determining a process structural model that defines operational characteristics of pieces of equipment of an industrial process facility used to perform an industrial process, the process structural model comprising, for each piece of equipment to be represented in a process flow diagram (PFD) for the industrial process: an equipment type definition that defines an equipment type of the piece of equipment; a source definition that defines, for each resource stream to be received for processing by the piece of equipment: one or more outlets of one or more pieces of equipment in the industrial process facility from which the resource stream is provided; and an inlet of the piece of equipment at which the resource stream is to be received for processing by the piece of equipment; a destination definition that defines, for each resource stream to be output by the piece of equipment: an outlet of the piece of equipment from which the resource stream is to be output; and one or more inlets of one or more pieces of equipment in the industrial process facility to which the resource stream is to be provided; andPage 2 of 16DM-#8199776.1Applicant: Al MatouqApplication Serial No.: 16/902,598Atty Docket No.: 0004159.051282 a sensor definition that defines any sensors configured to sense characteristics of the processing by the piece of equipment and a corresponding sensor type for each of the any sensors; determining an interface application to display the PFD for the industrial process; obtaining, in response to determining the interface application to display the PFD for the industrial process, an interface model for the interface application, the interface model defining, for each equipment type of the process structural model, interface information that comprises: an equipment image associated with the equipment type; and display characteristics for the equipment image associated with the equipment type; determining, based on the process structural model for the industrial process, a grouped process structural model for the industrial process, the determining of the grouped process structural model comprising: grouping, based on the process structural model for the industrial process, sensors with associated process equipment to determine a sensor- grouped process structural model for the industrial process; grouping, based on the sensor-grouped process structural model for the industrial process, process equipment to determine an equipment- grouped process structural model for the industrial process; grouping, based on the equipment-grouped process structural model for the industrial process, connections between pieces of equipment to determine an edge-grouped process structural model for the industrial process; and incorporating the interface model for the interface application with the edge-grouped process structural model for the industrial process to determine the grouped process structural model; determining, based on the grouped process structural model for the industrial process, a routed process model for the industrial process; generating, based on the routed process model for the industrial process, the PFD for the industrial process;Page 3 of 16 DM-#8199776.1Applicant: Al MatouqApplication Serial No.: 16/902,598 Atty Docket No.: 0004159.051282determining, based on the PFD for the industrial process, a process parameter for the industrial process; and controlling the industrial process to implement the process parameter

Claims 9-15
Regarding claim 9, the prior art of record, Luo (translation of CN101894301, provided in the 6/16/20 IDS) discloses providing the visualized oil port process flow management system. The system is provided with a system management module and a user management module. The system management module has the function of realizing authority control through a user/role/authority three-level control strategy. The user management module has the functions of managing the operations such as addition, modification, deletion and the like of users and maintaining a user database. The system is divided into three pages, namely a finished oil process flow page, a crude oil process flow page and a chemical process flow page according to the type of an oil port conveying medium (Luo, see Fig. 1 and its corresponding paragraphs). The prior art of record, Yang et al. (translation of CN109190326, provided in the 6/16/20 IDS) discloses generating process flow chart by: obtaining process structure tree, wherein include the connection relationship in technique between each equipment and each equipment in process structure tree, according to process structure tree, distributing position of each equipment on interface in technique is determined; according to equipment each in technique on interface distributing position and process structure tree in include each equipment between connection relationship, on interface generate technique process flow chart (Yang, see Fig. 1, Fig. 2 and their corresponding paragraphs). The prior art of record, Sengupta et al. (US6442512) discloses a software plant process modeling system creates a process flowsheet model. The software system creates at least a first unit model as part of the process flowsheet model. The software system displays at least one equation in the first unit model. The software system permits a user to display at least one equation in the first unit model. The software system further permits the user to modify the first unit model. The software system generates an open-equation model to solve the process flowsheet (Sengupta, see Fig. 1, Fig. 8 and their corresponding paragraphs).
However, regarding claim 9, the combination of prior arts does not describe:
determining a process structural model that defines operational characteristics of pieces of equipment of an industrial process facility used to perform an industrial process, the process structural model comprising, for each piece of equipment to be represented in a process flow diagram (PFD) for the industrial process: an equipment type definition that defines an equipment type of the piece of equipment; a source definition that defines, for each resource stream to be received for processing by the piece of equipment: one or more outlets of one or more pieces of equipment in the industrial process facility from which the resource stream is provided; and an inlet of the piece of equipment at which the resource stream is to be received for processing by the piece of equipment; Page 6 of 16 DM-#8199776.1Applicant: Al Matouq Application Serial No.: 16/902,598 Atty Docket No.: 0004159.051282 a destination definition that defines, for each resource stream to be output by the piece of equipment: an outlet of the piece of equipment from which the resource stream is to be output; and one or more inlets of one or more pieces of equipment in the industrial process facility to which the resource stream is to be provided; and a sensor definition that defines any sensors configured to sense characteristics of the processing by the piece of equipment and a corresponding sensor type for each of the any sensors; determining an interface application to display the PFD for the industrial process; obtaining, in response to determining the interface application to display the PFD for the industrial process, an interface model for the interface application, the interface model defining, for each equipment type of the process structural model, interface information that comprises: an equipment image associated with the equipment type; and display characteristics for the equipment image associated with the equipment type; determining, based on the process structural model for the industrial process, a grouped process structural model for the industrial process, the determining of the grouped process structural model comprising: grouping, based on the process structural model for the industrial process, sensors with associated process equipment to determine a sensor- grouped process structural model for the industrial process; grouping, based on the sensor-grouped process structural model for the industrial process, process equipment to determine an equipment- grouped process structural model for the industrial process; grouping, based on the equipment-grouped process structural model for the industrial process, connections between pieces of equipment to determine an edge-grouped process structural model for the industrial process; and Page 7 of 16 DM-#8199776.1Applicant: Al Matouq Application Serial No.: 16/902,598 Atty Docket No.: 0004159.051282 incorporating the interface model for the interface application with the edge-grouped process structural model for the industrial process to determine the grouped process structural model; determining, based on the grouped process structural model for the industrial process, a routed process model for the industrial process; generating, based on the routed process model for the industrial process, the PFD for the industrial process; determining, based on the PFD for the industrial process, a process parameter for the industrial process; and controlling the industrial process to implement the process parameter
Claims 17-23
Regarding claim 17, the prior art of record, Luo (translation of CN101894301, provided in the 6/16/20 IDS) discloses a CRM for providing the visualized oil port process flow management system. The system is provided with a system management module and a user management module. The system management module has the function of realizing authority control through a user/role/authority three-level control strategy. The user management module has the functions of managing the operations such as addition, modification, deletion and the like of users and maintaining a user database. The system is divided into three pages, namely a finished oil process flow page, a crude oil process flow page and a chemical process flow page according to the type of an oil port conveying medium (Luo, see Fig. 1 and its corresponding paragraphs). The prior art of record, Yang et al. (translation of CN109190326, provided in the 6/16/20 IDS) discloses generating process flow chart by: obtaining process structure tree, wherein include the connection relationship in technique between each equipment and each equipment in process structure tree, according to process structure tree, distributing position of each equipment on interface in technique is determined; according to equipment each in technique on interface distributing position and process structure tree in include each equipment between connection relationship, on interface generate technique process flow chart (Yang, see Fig. 1, Fig. 2 and their corresponding paragraphs). The prior art of record, Sengupta et al. (US6442512) discloses a CRM for operating a software plant process modeling system creates a process flowsheet model. The software system creates at least a first unit model as part of the process flowsheet model. The software system displays at least one equation in the first unit model. The software system permits a user to display at least one equation in the first unit model. The software system further permits the user to modify the first unit model. The software system generates an open-equation model to solve the process flowsheet (Sengupta, see Fig. 1, Fig. 8 and their corresponding paragraphs).
However, regarding claim 17, the combination of prior arts does not describe:
determining a process structural model that defines operational characteristics of pieces of equipment of an industrial process facility used to perform an industrial process, the process structural model comprising, for each piece of equipment to be represented in a process flow diagram (PFD) for the industrial process: an equipment type definition that defines an equipment type of the piece of equipment; a source definition that defines, for each resource stream to be received for processing by the piece of equipment: Page 10 of 16 DM-#8199776.1Applicant: Al Matouq Application Serial No.: 16/902,598 Atty Docket No.: 0004159.051282 one or more outlets of one or more pieces of equipment in the industrial process facility from which the resource stream is provided; and an inlet of the piece of equipment at which the resource stream is to be received for processing by the piece of equipment; a destination definition that defines, for each resource stream to be output by the piece of equipment: an outlet of the piece of equipment from which the resource stream is to be output; and one or more inlets of one or more pieces of equipment in the industrial process facility to which the resource stream is to be provided; and a sensor definition that defines any sensors configured to sense characteristics of the processing by the piece of equipment and a corresponding sensor type for each of the any sensors; determining an interface application to display the PFD for the industrial process; obtaining, in response to determining the interface application to display the PFD for the industrial process, an interface model for the interface application, the interface model defining, for each equipment type of the process structural model, interface information that comprises: an equipment image associated with the equipment type; and display characteristics for the equipment image associated with the equipment type; determining, based on the process structural model for the industrial process, a grouped process structural model for the industrial process, the determining of the grouped process structural model comprising: grouping, based on the process structural model for the industrial process, sensors with associated process equipment to determine a sensor- grouped process structural model for the industrial process; Page 11 of 16 DM-#8199776.1Applicant: Al Matouq Application Serial No.: 16/902,598 Atty Docket No.: 0004159.051282 grouping, based on the sensor-grouped process structural model for the industrial process, process equipment to determine an equipment- grouped process structural model for the industrial process; grouping, based on the equipment-grouped process structural model for the industrial process, connections between pieces of equipment to determine an edge-grouped process structural model for the industrial process; and incorporating the interface model for the interface application with the edge-grouped process structural model for the industrial process to determine the grouped process structural model; determining, based on the grouped process structural model for the industrial process, a routed process model for the industrial process; generating, based on the routed process model for the industrial process, the PFD for the industrial process; determining, based on the PFD for the industrial process, a process parameter for the industrial process; and controlling the industrial process to implement the process parameter
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117